Title: To Thomas Jefferson from Thomas McKean, 21 March 1801
From: McKean, Thomas
To: Jefferson, Thomas



Dear Sir,
Philadelphia March 21st. 1801.

Had Mr; Burr been elected President by the Representatives of a majority of the States, the Republicans of Pennsylvania would certainly have acquiesced, as you mention in your favor of the 9th. instant, but they would not have submitted to an appointment, of any other person than one of the two elected by the Electors, either by the Senate or an Act of the Congress: Fearing the latter would be attempted, a proclamation was framed by myself, enjoining obedience on all officers civil & military and the citizens of this State to you as President and Mr; Burr as Vice-President, in case you should so agree the matter between yourselves (as expected); a resolution was also prepared for our House of Representatives to adopt, approving the proclamation and pledging themselves to support it, and an instruement to be signed by the eleven Senators, in case we could not prevail with one of the party in opposition, which would have made a majority in the Senate, as a Mr; Potts belonging to them had left the House thro’ indisposition; he is lately dead. The Militia would have been warned to be ready, arms for upwards of twenty thousand were secured, brass field-pieces &c. &c. and an order would have issued for the arresting & bringing to justice every member of Congress, or other person found in Pennsylvania, who should have been concerned in the treason; and I am perswaded a verdict would have been given against them, even if the jury had been returned by a Marshall. These are the outlines of what I alluded to as committed to the flames, on my receiving the pleasing intelligence of the Election. I thank God for the event, for otherwise the consequences might have been deplorable indeed.

The changes you have made in officers in this State are highly approved here, not only by the Republicans but others. If General Muhlenberg should be put in the place of Henry Miller, supervisor of the Excise &c. it would fully gratify him, and, I firmly believe, a more popular removal and appointment could not be made. I take the liberty of suggesting this, from the favorable expressions you have been pleased to use—respecting him: this would effectually settle all the divisions occasioned by his late election to the Senate. The conduct of the supervisor has been as hostile and provoking as that of the Commissary of military stores.
It is with reluctance, I confess, that I part with Mr; Dallas, more on account of his talents than his fidelity; however, as the office you have given him is more convenient for him, tho’ not so profitable as that of Secretary, I submit, for I wish his happiness; he desires, that I would make his grateful acknowledgments on the occasion. Messrs. Coxe and Beckley seem to me to hope you will hold them in remembrance, as at present they have but a bare subsistance, and I can hardly better their condition. I offered Mr; Cooper the offices of Prothonotary, Register of Wills & all the Clerkships in the new county of Centre, the day after he was liberated from durance vile, but he declined them on account of his attachment to the society of Doctor Priestly, from whom he would have been removed near eighty miles, and because the tenure was during the pleasure of the Governor for the time being: next winter I expect to have it in my power to make him Presiding Judge of a District, the salary D 1600 a year, payable quarter yearly, with the prospect of which he is quite satisfied, as the tenure is during good behavior; in this way I shall imitate my friend, late President Adams, in securing my friends offices, from which they cannot readily be removed, however unworthy, only my intentions favor an amiable & learned man: until this period arrives I shall make other provision for him.
I sincerely thank you for your polite & friendly conduct towards the Chevalier de Yrujo; nothing would be more agreeable to me than his remaining in this country, for I love him as a child and never expect to see my daughter after their departure for Europe. Happy should I be if your kind interference should arrive in time at Madrid to prevent his removal. He has expressed a wish that he might have a passage for himself & family in the Frigate that will convey Chancellor Livingston to France; he means to pay the Captn. the same as if in a private vessel, and I have reason to believe it would be very agreeable to both Ministers.

Accept, dear Sir, my best wishes for your health, honor & happiness, and if I can contribute to them, or render you any other service, I beg you will freely impose your commands.
I am, dear Sir, Your friend & most obedient

Thos M:Kean

